Citation Nr: 1314305	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-37 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right tonsil status post right submandibular lymphadenopathy (squamous cell carcinoma).

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut.  


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran's squamous cell carcinoma is not related to service.

2.  The most competent and credible evidence of record shows that the Veteran's PTSD is productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

2.  The Veteran has not met the criteria for a rating in excess of 30 percent for PTSD during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in September 2008 and November 2008, prior to the October 2008 and January 2009 rating decision, along with letters dated in January 2009 and February 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the November 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the West Haven VA Medical Center and West Haven VetCenter.  See 38 U.S.C.A. § 5103A(b).  

As to the service connection claim, the record shows that the Veteran was not afforded a VA examination.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  There may be instance when lay evidence will suffice.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for decades after his separation from active duty, and the Board finds the lay statements from the Veteran and others regarding a relationship between a current disability and service conclusory generalized statements for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claim, the Veteran was provided with VA examinations in December 2008 and September 2011 that the Board finds are adequate for rating purposes because after a comprehensive examination of the claimant as well as after a review of the Veteran's electronic treatment records or the record on appeal the examiners provided opinions as to the severity of his disability that allow the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


The Service Connection Claim

In writings to VA, the Veteran and his representative contend that the appellant's squamous cell carcinoma was caused by his exposure to Agent Orange while serving in the Republic of Vietnam.  The Veteran also requested that he be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias;  multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the record shows that the Veteran had "Service in Vietnam" for purposes of applying the herbicide presumption.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  However, neither squamous cell carcinoma in general or of the tonsils in particular are among the specifically listed disease processes found at 38 C.F.R. § 3.309(e).  Therefore, the Board finds that the service connection claim on a presumptive basis due to herbicide exposure is not warranted.  

In addition, the Veteran's service treatment records are silent for any symptoms that were considered due to the claimed disability, and the condition is first shown many years post service in 2008, with no competent evidence suggesting a link to service.  To the extent the Veteran suggests a link to service, the nature of the disease, cancer, is such that only those with appropriate medical training would possess the credentials to assert a link with service that would be probative.  Neither he nor his family members are shown to possess such credentials.  Under these circumstances, a basis upon which to establish service connection has not been presented.  

The Rating Claim

The Veteran and his representative assert that his PTSD is worse than rated and warrants an increased rating.  The Veteran also requested that he be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has most recently rated the Veteran's PTSD as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating is warranted for when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443. 

With the above criteria in mind, the Board notes that at the December 2008 VA examination the Veteran complained of problems with sleeping, nightmares, flashbacks, hypervigilance, irritability, an exaggerated startled response, avoidance, and anxiety.  Socially, it was reported that he lives with his mother.  Occupationally, it was reported that the Veteran has worked part-time for the last 15 years as a house painter 15 to 35 hours a week.

On examination, he had a normothymic mood, a moderately constricted affect, and his thought process, while mostly logical, was at times tangential.  However, he was neatly dressed, adequately groomed, denied homicidal or suicidal ideation, had no evidence of a thought disorder, did not have auditory or visual hallucinations, and his insight and judgment were good.  He has a Global Assessment of Functioning (GAF) score of 60 due to some "mild to moderate" PTSD symptoms.  It was also opined that the Veteran described symptoms that are "rather mild" with more significant symptoms of avoidance which have a "moderate" effect upon his daily functioning.  It was thereafter opined that the Veteran's PTSD caused some "moderate" disruption in his social and occupational function mostly due to his tendency toward isolative activities but his PTSD symptoms would not prevent him from maintaining employment  

Thereafter, at the September 2011 VA examination the Veteran complained of increased problems with sleeping, nightmares, concentration, memory, isolation, avoidance, hypervigilance, intrusive memories, and hearing voices of friends who died in Vietnam.  Socially, the Veteran reported that he holds back from people and never married or had children.  He also reported that he had a good relationship with his sister and her children who he sees often as well as a good relationship with his brother and his children who he sees less often do to their living far away.  He continued to live with and care for his mother who has dementia and is an amputee.  He also reported that he is a member of a church.  Occupationally, the Veteran reported that he works part-time (25 hours a week) as a maintenance man.  

The examiner thereafter opined that the Veteran complained of the following symptoms:  a depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living.  As to the voices, the examiner opined that they were consistent with re-experiencing and not psychotic symptoms.  The examiner also noted that the Veteran tended to minimize his symptoms because he did not want to be a burden.  

On examination, the Veteran had a depressed mood and a constricted affect.  However, he was dressed casually; his speech was logical and goal directed; his thought process was coherent and organized; he was not agitated; his insight and judgment were intact; he denied homicidal or suicidal ideation; he denied having any hallucination and none were seen at the examination; and while he complained of memory problems none were seen at the examination.  His GAF score was 60.

Treatment records show the Veteran's treats his PTSD with at least monthly private therapy sessions and, more recently, with medication.  See VA treatment records dated from October 2008 to October 2011.  VA treatment records also document his complains of problems with sleeping, nightmares, arousal, hypervigilance, intrusive memories, reoccurring intrusive thoughts, flashbacks, depression, and forgetfulness.  Id.  The record also shows that the Veteran works, lives with and cares for his mother who has dementia, and travels on vacations with friends.  In an October 2011 VA treatment record, the Veteran reported that has plays poker with the same group of friends every week for over the last 20 years and these are the same friends with whom he vacations.  

As to the severity of his PTSD, counseling sessions also document, on occasion, his having a problem with a down/mellow mood, a deficit in intermediate memory, and/or a constricted affect.  See VA treatment records dated in May 2009 and November 2009.  VA treatment records also show that he attends individual therapy on at least a monthly basis and is generally doing well.  See VA treatment records dated from October 2008 to October 2011.  In an August 2011 and October 2011 VA treatment records, the healthcare provider characterized the Veteran's PTSD symptomatology as "moderately-severe."  

In addition, his GAF scores ranged from a onetime low of 46 in October 2008 to a one time high of 70 in April 2010.  Otherwise, his VA treatment records show his being mostly assigned GAF scores between 55 and 60 in 2008 and 2009 and between 62 and 67 in 2010 and 2011.  Id.

As noted above, the record shows the Veteran's subjective complaints of problems with sleeping, nightmares, arousal, hypervigilance, intrusive memories, reoccurring intrusive thoughts, flashbacks, depression, and forgetfulness.  The record also shows the Veteran receiving private therapy for PTSD on at least a monthly basis, problems with a down/mellow mood, a deficit in intermediate memory, and a constricted affect.  Additionally, the December 2008 VA examiner noted a moderately constricted affect, and his thought process, while mostly logical, was at times tangential.  Furthermore, the September 2011 VA examiner noted problems with a depressed mood and a constricted affect.

However, the record is negative for objective evidence of the Veteran's PTSD being manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbance of motivation and mood.  See 38 C.F.R. § 4.130.  

Moreover, while a VA treatment record noted a memory problem, this problem was not seen at either of the Veteran's VA examinations or in any other VA treatment record.  Therefore, the Board does not find this observation particularly probative.  

Additionally, while the Veteran complained of social isolation, the record shows that he has a good relationship with his sister and brother as well as their children, he plays cards with the same group of friends for over the last 20 years, and goes on vacation with his friends.  See 38 C.F.R. § 4.130.  Likewise, nothing in the record shows that he reduced or stopped working because of his service connected PTSD.  Id.  While the record shows that the Veteran has worked part-time for decades, nothing in the record shows that this reduced work schedule is due to his PTSD.  Moreover, the record shows that he is able to care for his mother who has dementia.  

In addition, while the record shows that his GAF score was as high as 70 and as low as 46, it most often shows it in the high 50's or mid 60's suggesting that his PTSD was only manifested by "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

Similarly, when a VA healthcare provider in August 2011 and October 2011 opined that his PTSD was "moderately-severe," these opinions were not supported by citation to any evidence at that examination, which was negative for objective evidence of any adverse symptomatology, or in the record.  Therefore, the Board does not find them probative.  See Madden, supra; Bloom, supra.  On the other hand, the Board finds that December 2008 VA examiner's opinion that the Veteran's PTSD is only manifested by "mild to moderate" symptoms both competent and credible evidence because it is based on a review of his electronic VA treatment records as well as an examination of the claimant and is supported by the objective adverse symptomatology noted at the examination.  Id.

Furthermore, while the Board finds that the Veteran, his sister, and his representative are competent and credible to report on what they see and/or feel, the Board does not find them probative to provide an opinion as to whether or not the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity because such an opinion requires medical expertise which they do not have.  See Davidson, supra; Charles, supra.  The Board also finds the medical evidence of record, including the opinions by the two VA examiners, more probative than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Under these circumstances, the Board finds that the most competent and credible evidence of record shows that the Veteran PTSD is best characterized as causing no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that record is against a rating in excess of 30 percent for PTSD.  Id.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Hart, supra.

Based on the Veteran's and his representative's claims that the appellant's adverse symptomatology is worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2012). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  In this regard, while the Veteran works only part-time, the December 2008 VA examiner opined that his PTSD symptoms would not prevent him from maintaining employment.  Moreover, the Veteran's rating contemplates interference with employment.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria, and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In adjudicating the current appeal for an increased rating, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disability prevents him from obtaining and/or maintaining employment.  In fact, the December 2008 VA examiner opined that the Veteran's PTSD symptoms would not prevent him from maintaining employment and the Veteran reported that he works part-time.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the most competent and credible evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for squamous cell carcinoma is denied.

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


